 Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 1 of 15



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                            :           CHAPTER 7
                                                  :
DIONTAE CORTEZ HICKS,                             :           CASE NO. 18-64019-bem
                                                  :
         Debtor.                                  :


         FIRST AND FINAL APPLICATION FOR ALLOWANCE OF
 COMPENSATION OF HAYS FINANCIAL CONSULTING, LLC, AS ACCOUNTANTS
                    TO THE CHAPTER 7 TRUSTEE

         COMES NOW Hays Financial Consulting, LLC (“HFC” or “Applicant”), accountants to

S. Gregory Hays, Chapter 7 Trustee (“Trustee”) for the above-styled case, and, pursuant to 11

U.S.C. § 330 and Bankruptcy Rule 2016, files this first and final application (“Application”)

seeking final allowance of compensation in the amount of $1,260.00 and reimbursement of

expenses in the amount of $77.20 for the period from January 18, 2021 through and including

January 28, 2021 (the “Application Period”). In support hereof, Applicant shows as follows:

                                                  1.

         On August 21, 2018 (the “Petition Date”), Diontae Cortez Hicks (“Debtor”) filed a

voluntarily petition under Chapter 7 of Title 11 of the United States Code (11 U.S.C. § 101, et seq.,

as amended, is hereinafter referred to as the “Bankruptcy Code”), initiating Case No. 18-64019-

bem (the “Case”).

                                                  2.

         On December 3, 2018, the Court entered an Order Discharging Debtor and Closing Estate.

[Doc No. 10].
 Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 2 of 15



                                                 3.

       Wells Fargo Auto CPI Payment Program (“Wells Fargo”) began issuing Collateral

Protection Insurance settlement checks to trustees and former trustees. These disbursements relate

to Wells Fargo’s April 2018 consent orders with CFPB and OCC regarding the improper

placement or maintenance of CPI policies on automobile loan accounts between May 2005 and

September 2016.

                                                 4.

       On or around October 2020, the Chapter 7 Trustee received a check from Wells Fargo and

believed administering the funds would result in a meaningful distribution to unsecured creditors.

                                                 5.

       On October 8, 2020, the United States Trustee filed a motion to reopen Debtor’s Chapter

7 case [Doc No. 12], and the Order Reopening Case was entered on October 9, 2018. [Doc. No.

13].

                                                 6.

       Shortly thereafter, Trustee was appointed, and he remains, the duly acting Chapter 7 trustee

in this Case.   Shortly thereafter, Trustee was appointed, and he remains, the duly acting Chapter

7 trustee in this Bankruptcy Case.

                                                 7.

       On January 20, 2021, Trustee filed an Application to Employ Hays Financial Consulting,

LLC as Accountants for the Trustee [Doc. No. 23]. On January 22, 2021, an Order approving the

employment of HFC as Accountants to the Trustee was entered [Doc. No. 24].
 Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 3 of 15



                                                 8.

       Pursuant to this Application, Applicant seeks final approval, allowance, and payment

pursuant to §§ 330 and 331 of the Bankruptcy Code of compensation for services rendered as

accountants for the Trustee incurred in connection therewith during the Application Period.

                                                 9.

       For the period covered by this application, HFC devoted a total of not less than 4.2 hours

in rendering services as accountants to the Trustee. Applicant has not previously been allowed or

paid any compensation for the period covered by this application. Summaries of hours spent by

subject area and by professional are attached as Exhibit “A”.

                                                 10.

       The services of the Applicant during the Application Period includes analysis of the

bankruptcy estate transactions, preparation of federal and state tax returns for the bankruptcy

estate, preparation of letters pursuant to Bankruptcy Code section 505(b) and preparation of this

Application.

                                                 11.

       Applicant shows that all services were necessary to assist the Trustee in the proper and

effective administration of the Debtor’s estate and the exercise of the powers of the Trustee.

Applicant shows that the fair and reasonable value of such services, and the costs of comparable

services in a case not proceeding under the Bankruptcy Code, is not less than $1,260.00, based

primarily on the normal hourly rates of providing such services and calculated using the “lodestar”

calculation of reasonable hourly rates multiplied by the number of hours actually expended, as

summarized on Exhibit “A”. The time expended and services performed by HFC are duly itemized
 Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 4 of 15



and set forth in Exhibit "B" attached hereto and by reference incorporated herein and made part of

this Application.

                                                  12.

       Applicant shows that all services for which compensation during this Application Period

is requested have been actually provided to the Debtor and/or the Trustee, and to no other parties,

and have been necessary for the proper and effective administration of this case and for the benefit

of the Debtor’s estate and its creditors.

                                                  13.

       Applicant’s employees have substantial experience and expertise in providing financial and

accounting services in bankruptcy cases and to fiduciaries in such cases. Applicant’s employee

hourly rates are fair and reasonable and the same as the cost for such services other than in a

bankruptcy case.

                                                  14.

       The compensation requested is allowable pursuant to the twelve factor test (the “Johnson

Factors”) set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir.

1974), as modified and made applicable to bankruptcy cases by the Eleventh Circuit Court of

Appeals in Grant v. George Schumann Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990). The

Johnson Factors and their applicability in these cases are as follows:

               (a)     Time and Labor Required: HFC expended 4.2 hours in performing services

       as accountants to the Trustee during the Application Period. The billing rates of the various

       professionals and other personnel who have performed services for the Committee are

       detailed in HFC’s billing statements, which are attached hereto as Exhibit “A”.
 Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 5 of 15



              (b)     Novelty and Difficulty of Questions Presented: The work performed by

       HFC has involved issues of varying complexity, as set forth in substantial detail in the

       billing statements attached to this Application.

              (c)     Skill Requisite to Perform Professional Services: The Trustee selected HFC

       as its accountants because HFC’s professionals possess substantial expertise and

       experience in bankruptcy and related fields and are well-qualified to perform professional

       services.

               (d)    Preclusion of Other Employment Due to Acceptance of the Cases:

       Professionals of HFC have devoted time and resources to these cases, to the possible

       preclusion of involvement in other matters.

              (e)     Customary Fees for the Type of Services Rendered: HFC believes that the

       fees requested and the hourly rates set forth herein are consistent fees typically charged for

       the type of services rendered in cases of this magnitude and complexity. The hourly rates

       charged by HFC in this Application are comparable to the rates that HFC would charge to

       a non-bankruptcy client for work of a similar nature and complexity.

              (f)     Whether the Fee is Fixed or Contingent: Pursuant to section 330(a) of the

       Bankruptcy Code, HFC’s fee is subject to Court approval, and is primarily based upon

       hourly rates and does not involve any fixed or flat fees. Compensation is “contingent” only

       in the sense that there are risks of non-allowance or non-payment.

              (g)    Time Limitations Imposed by the Client or Other Circumstances: Certain

       tax filing deadlines have been applicable herein.
 Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 6 of 15



               (h)    The Amount Involved and Results Obtained: HFC shows that the Trustee,

       with the assistance of all professionals involved, has achieved a successful result in this

       case.

               (i)    The Experience, Reputation, and Ability of the Professional: HFC has

       extensive experience in bankruptcy matters. Its reputation and ability are well known to

       the Court.

               (j)    Undesirability of the Case:      This factor is inapplicable to the present

       Chapter 7 cases.

               (k)        Nature and Length of Professional Relationship with the Client: HFC

       was employed by the Trustee as his accountants in this bankruptcy case. Thus, the

       professional relationship is an ongoing one.

               (l)    Awards in Similar Cases: HFC is regularly awarded compensation in

       Chapter 7 and Chapter 11 cases on the same basis as requested herein.

                                                 15.

       In connection with the provision of services as set forth herein above, Applicant has

incurred expenses in the amount of $77.20. Expenses are summarized on Exhibit “A” and

itemized on Exhibit “C” attached hereto and incorporated herein. Applicant seeks allowance of

said expenses as reasonable and necessarily incurred.

                                                 16.

       No agreement or understanding exists between HFC and any other person for the sharing

of compensation to be received for services rendered in connection with this case. All services for

which compensation is requested were performed for the Trustee and the estate and not on behalf

of any committee, creditor or any other person or persons.
 Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 7 of 15



                                                 17.

        Based on the foregoing, Applicant seeks final allowance of $1,260.00 as compensation for

the period covered by this Application. Applicant shows that compensation in such amount is

reasonable compensation based on the nature, the extent, and the value of services rendered, the

time spent to provide such services, and the cost of comparable services other than in a bankruptcy

case.

                                                 18.

        Attached hereto as Exhibit “D” is a Declaration of S. Gregory Hays, Managing Principal

of Applicant, confirming the facts set out in the Application and exhibits hereto.

        WHEREFORE, Applicant respectfully prays:

        a.     That Applicant be allowed final compensation in the amount of $1,260.00 as and

               for the reasonable value of services rendered in connection with its retention as

               accountants for the Trustee for the Application Period;

        b.     That Applicant be allowed the sum of $77.20 for the reimbursement of out-of-

               pocket expenses incurred in this case during the Application Period;

        c.     that the Court authorize payment of amounts allowed as deemed appropriate and

               equitable by the Court from the fund available in the bankruptcy estate; and

        d.     that the Court grant such other and further relief as may be just and proper.

               Respectfully submitted, this 28th day of January, 2021.


                                               /s/ S. Gregory Hays
                                               S. Gregory Hays

Hays Financial Consulting, LLC
2964 Peachtree Rd, NW Ste. 555
Atlanta, Georgia 30305
(404) 926-0060
 Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 8 of 15




                                 Exhibit A
 Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
                            Hays Financial
Exhibit Application for Compensation        Consulting,
                                     for Accountant      LLC 7 Trustee Page 9 of 15
                                                    for Chapter
                                              2964 Peachtree Road
                                                    Suite 555
                                             Atlanta, GA 30305-2153

 Diontae Cortez Hicks
 Case # 18-64019-BEM



                                    For the Period from           1/18/2021 to 1/28/2021

  January 28, 2021




            Professional Services

                                                                                          Hrs/Rate         Amount

            James R. Jennings, CPA                                                            3.60         1,080.00
                                                                                         300.00/hr
            Scott S. Askue                                                                    0.60           180.00
                                                                                         300.00/hr
               For professional services rendered                                              4.20       $1,260.00

            Additional Charges :

            Postage                                                                                            7.20
            Tax Return Filing Fees                                                                            70.00
               Total costs                                                                                   $77.20


               Total amount of this bill                                                                  $1,337.20




          CFE - Certified Fraud Examiner                                   CPA - Certified Public Accountant
          CIRA - Certified Insolvency and Restructuring Advisor            PHR - Professional in Human Resources
          CTP - Certified Turnaround Professional
  Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
                            Hays Financial
Exhibit Application for Compensation        Consulting,
                                     for Accountant      LLC 7 Trustee Page 10 of 15
                                                    for Chapter
                                        2964 Peachtree Road
                                              Suite 555
                                       Atlanta, GA 30305-2153

  Diontae Cortez Hicks
  Case # 18-64019-BEM



                             For the Period from    1/18/2021 to 1/28/2021

   January 28, 2021




             Professional Services

                                                                             Hours    Amount

             Fee / Employment Applications & Objection                        0.60      180.00
             Tax Issues                                                       3.60    1,080.00
               For professional services rendered                             4.20 $1,260.00

             Additional Charges :

             Postage                                                                     7.20
             Tax Return Filing Fees                                                     70.00
               Total costs                                                             $77.20


               Total amount of this bill                                             $1,337.20
  Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 11 of 15




                                 Exhibit B
  Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
                            Hays Financial
Exhibit Application for Compensation        Consulting,
                                     for Accountant      LLC 7 Trustee Page 12 of 15
                                                    for Chapter
                                           2964 Peachtree Road
                                                 Suite 555
                                          Atlanta, GA 30305-2153

  Diontae Cortez Hicks
  Case # 18-64019-BEM



                                 For the Period from    1/18/2021 to 1/28/2021
   January 28, 2021




             Professional Services

                                                                                    Hrs/Rate       Amount

               Tax Issues

   1/18/2021 JRJ      Reviewed account ledger for 2020 activity to determine            0.10         30.00
                      nature of transaction and 2020 filing requirements.             300.00/hr
   1/22/2021 JRJ      Prepared year 2020 Federal forms 1041 and 1040 for the            1.20        360.00
                      bankruptcy estate of Diontae C Hicks.                           300.00/hr
             JRJ      Prepared year 2020 Georgia forms 501 and 500 for the              0.90        270.00
                      bankruptcy estate of Diontae Hicks.                             300.00/hr
             JRJ      Prepared 505(b) Request For Prompt Determination                  1.40        420.00
                      packages for Federal and Georgia 2020 Federal and               300.00/hr
                      State income tax returns.

                      Subtotal                                                          3.60       1,080.00

               Fee / Employment Applications & Objection

   1/27/2021 SSA      Drafted final fee application and prepared exhibit to same.       0.60        180.00
                                                                                      300.00/hr

                      Subtotal                                                          0.60        180.00

               For professional services rendered                                       4.20      $1,260.00
  Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 13 of 15




                                 Exhibit C
  Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 14 of 15
                            Hays Financial Consulting, LLC
                                          2964 Peachtree Road
                                                Suite 555
                                         Atlanta, GA 30305-2153



 Diontae Cortez Hicks
 Case # 18-64019-BEM



                                 For the Period from     1/18/2021 to 1/28/2021
  January 28, 2021


                                                                                               Amount

                Expenses

   1/27/2021 Tax software licensing fee for filing of bankruptcy estate forms 1040 and 1041.     70.00
             Postage - Final estate tax returns and 505(b) letters.                               7.20

                     Subtotal                                                                    77.20

                Total costs                                                                     $77.20
  Case 18-64019-bem Doc 28-2 Filed 03/02/21 Entered 03/02/21 22:27:56 Desc
Exhibit Application for Compensation for Accountant for Chapter 7 Trustee Page 15 of 15



                                           Exhibit “D”

                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

 IN RE:                                              :          CHAPTER 7
                                                     :
 DIONTAE CORTEZ HICKS,                               :          CASE NO. 18-64019-bem
                                                     :
          Debtor.                                    :

                                          DECLARATION

 I, S. Gregory Hays, declare under penalty of perjury that:

    1. I am the Managing Principal at Hays Financial Consulting, LLC (“HFC”) and have

          knowledge of the facts set forth herein.

    2. The facts set out in the foregoing First and Final Application for Allowance of

          Compensation of Hays Financial Consulting, LLC as Accountants to the Chapter 7 Trustee

          and in the exhibits attached thereto are true and correct to the best of my knowledge,

          information and belief. Those facts are known to me personally and by business records of

          HFC, maintained in the ordinary course of business, including time and reimbursement

          records made by personnel at HFC.


                                                      /s/ S. Gregory Hays
                                                     S. Gregory Hays
